Citation Nr: 0937950	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-33 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from August 1967 to July 1969 and 
his awards and decorations include a Purple Heart, Combat 
Infantryman Badge, and Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Togus, 
Maine, Department Veterans Affairs (VA) Regional Office (RO).  
Jurisdiction of the Veteran's case is currently with the VA 
RO in Pittsburgh, Pennsylvania.

In March 2009, the Veteran testified during a hearing at the 
RO in Pittsburgh before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor the Board 
finds that a back disorder, currently diagnosed as lumbar 
degenerative arthritis, cannot be dissociated from his active 
military duty.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a back 
disorder, diagnosed as lumbar degenerative arthritis, was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  38 U.S.C.A. § 5103.  In view of the favorable 
disposition of this appeal, the Board finds that VA has 
satisfied its duty to assist the Veteran in obtaining 
evidence pertaining to his claim of entitlement to service 
connection.  While the Board does not assign an initial 
disability rating or effective date for the benefit granted, 
the appellant preserves his right to appeal those matters 
after the RO effectuates the decision entered by the Board in 
this document.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  

II. Factual Background and Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

The Veteran contends that he his back disorder is 
attributable to the physical rigors of his infantry service 
that "aggravated and accelerated" his back pain (see Board 
hearing transcript at page 3).  He testified that his service 
duties required jumping from helicopters while on patrol, 
sleeping on the ground, and toting a heavy rucksack.  He 
first complained of back pain in approximately November 1968 
and, after discharge from service, sought treatment in 1970 
from Dr. Elliott, a now-deceased chiropractor (Id. at 5).  
Since 1980, he reports receiving regular chiropractic 
treatment at the Randor Chiropractic Clinic (Id.).  The 
Veteran denies any post service injury, and he has testified 
that postservice he has worked as a sales manager for a steel 
fabrication company.  

The Veteran also variously asserted that he had a back 
problem prior to entering service.  In his October 2008 
substantive appeal, the Veteran reported that he identified 
the problem when he was put into the infantry and sent to 
Vietnam.  He also testified that he had some back problems 
prior to entering service (transcript at 20) but passed his 
enlistment physical, boot camp, and infantry training prior 
to being sent to Vietnam.  

Service treatment records indicate that, when examined in 
March 1965, December 1965, and May 1967 the Veteran's spine 
was normal.  In reports of medical history completed for 
induction in December 1965, and pre-induction in May 1967, 
the appellant reported a history of recurrent back pain. 

Clinical records reflect that in late 1968 the Veteran was 
repeatedly seen for complaints of back pain.  A November 1968 
entry indicates that the Veteran had a long history of back 
pain.  A December 1968 examination revealed that the Veteran 
had minimal scoliosis and a minimal muscle spasm.  The 
diagnostic impression was that the appellant had a lumbar 
strain.  

On December 5, 1968, the Veteran was evaluated in the 
orthopedic clinic for complaints of low back pain aggravated 
by field duty.  X-rays showed scoliosis that was not felt to 
be significant to his pain.  Upon orthopedic examination, 
there was normal range of back motion, no spasm, and slight 
scoliosis.  X-rays were reported as essentially normal.  The 
clinical impression was postural type backache.  

Later in December 1968, the Veteran was again seen for 
complaints of lumbar pain and referred for an orthopedic 
evaluation.  It was noted that he had a two and a half year 
history of lumbar pain aggravated by field duty in the past 
two or three months.  He was currently a radar guard at a 
base camp.  The clinical impression was low back pain of 
undetermined etiology.  An orthopedic evaluation performed 
the following week noted that the Veteran had a "long time 
history of low back pain" that was "aggravated by his 
duties in the field."  X-rays showed fully marked scoliosis.  
Upon clinical examination the diagnosis was low back pain of 
unknown etiology.   

When examined in July 1969, prior to discharge, the Veteran 
denied a history of back trouble.  Physical examination 
revealed a normal spine.

Post service, private medical records, dated from 2000 to 
2006, indicate that the Veteran received chiropractic 
treatment.

In a February 2007 signed statement, James L. Goodge, III, 
D.C., reported treating the Veteran since May 1980 for 
chronic radiating low back pain.  Initial x-rays showed 
degenerative changes in the Veteran's cervical and lumbar 
spine.  

In May 2007, the Veteran underwent VA examination.  The 
Veteran said that when examined for enlistment into service 
he reported having a back problem since age 19 that the VA 
examiner said was likely idiopathic adolescent scoliosis.  
The Veteran described having back pain and receiving 
orthopedic evaluations while in Vietnam.  Post service, the 
Veteran reported receiving regular chiropractor treatment.  
May 2007 X-rays showed degenerative changes at L5-S1 and 
right facet joint sclerosis at L5-S1.  The diagnosis was 
lumbar arthritis.  

According to the VA examiner, scoliosis was not a diagnosis 
but was a description of a structural alteration.  Idiopathic 
adolescent scoliosis was opined to generally not impact 
motion or cause pain.  The Veteran's complaints of pain in 
service and currently were of the lumbar and not the thoracic 
spine.  The examiner opined that a slight thoracic scoliosis 
would not likely progress into arthritis, and there was no 
radiographic evidence beyond the normal progression of the 
Veteran's age.  After conferring with an orthopedic surgeon, 
the opinion was that it was "not likely that the [Veteran's] 
thoracic scoliosis would not have been aggravated by his 
service experience, nor would it be causing the present 
lumbar spine arthritis".  

An October 2007 private medical record from John S. Beachler, 
M.D., an orthopedist, indicates that the Veteran was seen for 
evaluation of low back pain that reportedly had been present 
since serving in Vietnam.  The claimant reported treating the 
pain with chiropractic treatment since 1980 and having 
arthritis.  Results of X-rays taken at the showed some 
degenerative arthritic-type changes with anterior osteophytes 
almost connecting L2-L3 and some S1 joint arthritis.  The 
clinical impression was chronic low back pain secondary to 
lumbosacral degenerative arthritis.

In a March 2009 signed statement, Dr. Goodge said that the 
Veteran indicated that his back pain started in service in 
the late 1960s when he sustained a back injury in the field 
associated with repeating carrying of heavy equipment and 
denied a history of pre-service back injury.  The Veteran 
reported continuous spinal pain since.  In Dr. Goodge's 
professional opinion, within a degree of chiropractic 
certainty, the Veteran's spinal disorder was more likely 
related to his service injury.

According to a March 2009 signed statement from Dr. Beachler 
the Veteran was seen several times for a chronic history of 
low back pain that started in 1968.  Dr. Beachler said that 
he had reviewed some of the Veteran's medical records from 
that time and noted that the appellant had intermittent back 
pain for many years.  The Veteran's x-rays showed continued 
arthritis.  In Dr. Beachler's opinion, the Veteran's back 
problem started in service, his back disorder had been a 
chronic problem since time, and it had continued to 
deteriorate.

Based on the above medical opinions, that are supported by 
the evidence of record, the Board finds that the evidence is 
equally balanced as to whether the Veteran has a back 
disorder, diagnosed as lumbar degenerative arthritis as a 
result of service.  The Board recognizes that a May 2007 VA 
examiner concluded that the Veteran's current low back pain 
due to lumbar degenerative arthritis was not related to 
service.  However, in March 2009, Dr. Beachler, an orthopedic 
physician, opined that the Veteran's back problem started in 
service, that it had been chronic since, and that it had 
continued to deteriorate.  Given this physician's medical 
expertise in orthopedic medicine, and the fact that he 
examined the Veteran and reviewed his service medical 
records, the Board considers his opinion to be at least as 
probative as that provided by the VA examiner.  Moreover, Dr. 
Beachler's opinion is supported by that rendered by Dr. 
Goodge, the Veteran's treating chiropractor.  Thus, the Board 
is of the opinion that the probative medical evidence of 
record is at least in equipoise. 

Accordingly, resolving reasonable doubt in the Veteran's 
behalf, service connection for a back disorder diagnosed as 
lumbar degenerative arthritis is in order.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a back disorder 
diagnosed as degenerative arthritis of lumbar spine is 
granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


